*403Order, Supreme Court, New York County (Debra A. James, J.), entered April 26, 2004, which, to the extent appealed from, granted plaintiff summary judgment and awarded the principal sum of $47,402.20, unanimously affirmed, with costs.
Defendant Hershko’s affidavit, offering only bald allegations of oral protest to plaintiffs invoices, was insufficient to defeat plaintiff’s entitlement to summary judgment on an account stated, and the documentary evidence failed to substantiate defendants’ claim that the invoices did not accurately set forth credits to which defendants were entitled (Manhattan Telecom. Corp. v Best Payphones, 299 AD2d 178 [2002]). As to Hershko’s liability, the evidence in the record establishes that defendant Natasha was not a legal corporation, but rather a mere alter ego of Hershko, and the corporation’s debt should thus be imputed to Hershko individually (see Artech Info. Sys. v Tee, 280 AD2d 117 [2001]). Concur—Andrias, J.P., Friedman, Marlow, Nardelli and Williams, JJ.